Exhibit 10.02

SYMETRA FINANCIAL CORPORATION

SENIOR EXECUTIVE CHANGE IN CONTROL PLAN

EFFECTIVE MARCH 5, 2013

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE   PREAMBLE      1    ARTICLE 1. DEFINITIONS      2        1.1  

Affiliate

     2        1.2  

Base Pay

     2        1.3  

Beneficiary

     2        1.4  

Cause

     2        1.5  

Change in Control

     3        1.6  

Code

     3        1.7  

Company

     3        1.8  

Compensation Committee

     3        1.9  

Constructive Termination

     4        1.10  

Continuing Director

     4        1.11  

Effective Date

     4        1.12  

Eligible Employee

     4        1.13  

ERISA

     4        1.14  

Non-Compete Agreement

     4        1.15  

Participant

     4        1.16  

Plan

     5        1.17  

Release

     5        1.18  

Severance

     5    ARTICLE 2. PARTICIPATION      5        2.1  

Participation

     5    ARTICLE 3. SEVERANCE      5        3.1  

Severance Pay

     5        3.2  

Health and Welfare Payment

     6        3.3  

Equity and Performance Awards

     6   

ARTICLE 4. ADMINISTRATION

     6        4.1  

Administrative Committee

     6   

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

i



--------------------------------------------------------------------------------

    4.2  

Activities, Duties and Responsibilities of the Administrative Committee

     7        4.3  

Delegation of Duties

     8        4.4  

Plan Interpretation

     8        4.5  

Allocation of Fiduciary Responsibility

     9    ARTICLE 5. CLAIMS      9        5.1  

Filing Claim

     9        5.2  

Claim Review

     9        5.3  

Appeal

     9        5.4  

Provision of Documents, Records and Other Information

     10        5.5  

Standard of Review

     10    ARTICLE 6. MISCELLANEOUS      11        6.1  

No Enlargement of Employee Rights

     11        6.2  

Non-Alienation

     11        6.3  

Applicable Law

     11        6.4  

Severability

     11        6.5  

Unfunded Plan

     11        6.6  

Amendment and Termination

     11        6.7  

Other Benefits

     12        6.8  

Parachute Payments

     12   

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

ii



--------------------------------------------------------------------------------

PREAMBLE

THIS SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE CHANGE IN CONTROL PLAN (the
“Plan”) is adopted effective March 5, 2013 by Symetra Financial Corporation. The
purpose of the Plan is to provide severance pay and benefits to certain Eligible
Employees whose employment is terminated by Symetra Financial Corporation on or
after that date because the Employee is terminated in connection with a Change
in Control.

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

1



--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

The following capitalized terms when used in this Plan shall have the following
meaning. Capitalized terms are used throughout the Plan text for terms defined
in this section.

 

1.1 Affiliate

 

  “Affiliate” means:

(a) any corporation which is a member of a controlled group of corporations
which includes the Company (as defined in Code Section 414(b));

(b) any trade or business under common control with the Company (as defined in
Code Section 414(c));

(c) any member of an affiliated service group which includes the Company (as
defined in Code Section 414(m)); or

(d) any business or entity that is treated as a single company with the Company
under Code Section 414(o).

 

1.2 Base Pay

“Base Pay” means the Eligible Employee’s annual base salary before any Code
Section 401(k), 125 or 132(f) salary reduction contributions, but excluding
employee benefits, incentive bonuses and other variable pay, retention bonuses,
car allowances, the value of profit sharing, stock options and other
equity-based compensation, and expense reimbursements.

 

1.3 Beneficiary

“Beneficiary” means the person or persons (who may be named contingently or
successively) designated by a Participant to receive the Participant’s survivor
benefit under the Plan, if any, in the event of the Participant’s death. Each
Participant may designate a Beneficiary in accordance with and subject to such
rules as the Compensation Committee shall establish. A Beneficiary designation
shall be effective and shall revoke all prior designations by the same
Participant when the Beneficiary designation is properly filed with the
Compensation Committee.

If the Participant has failed to properly designate a Beneficiary at the time of
the Participant’s death, or if no person so designated survives the Participant,
the Participant’s Beneficiary shall be the Participant’s surviving spouse, or if
the deceased Participant has no surviving spouse, the Participant’s estate.

 

1.4 Cause

“Cause” or “for Cause” means (a) an act or omission by the Participant that
constitutes a felony, (b) willful gross negligence or willful gross misconduct
by the participant in connection with his or her employment by the Company or by
a subsidiary which causes, or is likely to cause, material loss or damage to the
Company. Notwithstanding anything herein to the contrary, a termination of a
Participant’s employment with the Company or one of its Affiliates due solely to

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

2



--------------------------------------------------------------------------------

the consummation of a corporate transaction described in clause (iii) of the
definition of Change in Control shall not be deemed to be a “Termination Without
Cause” if the Participant is employed by the acquiror or one of its affiliates
and the acquiror or one of its affiliates formally assumes the Company’s
obligations under this plan or places the Participant in a similar or like plan
with no diminution of Severance granted.

 

1.5 Change in Control

“Change in Control” means the occurrence of any of the following events:

(i) Any person or group (within the meaning of Section 13(d) and 14(d)(2) of the
Exchange Act), other than White Mountains Insurance Group, Ltd. or Berkshire
Hathaway Inc. or their wholly owned subsidiaries (the “Significant Investors”),
an underwriter temporarily holding common stock of the Company in connection
with a public issuance thereof or an employee benefit plan of the Company or its
Affiliates, becomes the beneficial owner (within the meaning of Rule 13d 3 under
the Exchange Act) of thirty five percent (35%) or more of the then outstanding
common stock of the Company and such ownership percentage exceeds the beneficial
ownership percentage of the Significant Investors; or

(ii) The Continuing Directors cease for any reason to constitute a majority of
the Board of the Company; or

(iii) the business of the Company and its subsidiaries is disposed of by the
Company pursuant to a sale or other disposition of all or substantially all of
the business or business-related assets of the Company and its subsidiaries.

 

1.6 Code

“Code” means the Internal Revenue Code of 1986, as amended, and including all
regulations promulgated pursuant thereto.

 

1.7 Company

“Company” means Symetra Financial Corporation, a corporation organized under the
laws of the State of Washington.

 

1.8 Compensation Committee

“Compensation Committee” means the committee of the Board of Directors of
Symetra Financial Corporation (“Company”), whose purpose is to (i) review and
make recommendations on director compensation, (ii) discharge the Board of
Directors’ responsibilities relating to the compensation of executives, and
(iii) oversee the administration of the Company’s compensation plans, in
particular the incentive compensation and equity-based plans.

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

3



--------------------------------------------------------------------------------

1.9 Constructive Termination

“Constructive Termination” means Participant’s resignation or threatened
resignation that the Participant declares, by prior written notice delivered to
the secretary of the Company within 90 days of the breach, to be due to (i) a
material decrease in his/her salary or (ii) a material diminution in the
authority, duties or responsibilities of Participant’s position. Notwithstanding
anything herein to the contrary, a constructive termination shall not occur
until and unless (a) the Participant provides at least 30 days written notice to
the Company of the occurrence of circumstances justifying a Constructive
Termination within 30 days following such occurrence and (b) 30 days have
elapsed from the date the Company receives such written notice from the
Participant and, during that period, the Company fails to cure, or cause to be
cured, the circumstance serving as the basis on which the notice was given.

 

1.10 Continuing Director

“Continuing Director” means a member of the Board of Directors of the Company
(i) who is not an employee of the Company or its Affiliates or of a holder of,
or an employee of an Affiliate of an entity or group that holds, thirty five
(35%) or more of the common stock of the Company and (ii) who either was a
member of the Board of Directors of the Company on             , 2013, or who
subsequently became a director of the Company and whose election, or nomination
for election, by the Company’s shareholders was approved by a vote of a majority
of the Continuing Directors then on Board of Directors of the Company (which
term, for purposes of this definition, shall mean the whole Board of Directors
of the Company and not any committee thereof).

 

1.11 Effective Date

“Effective Date” means March 5, 2013.

 

1.12 Eligible Employee

“Eligible Employee” means only Executive Officers according to Rule 3b-7 of the
Securities Exchange Act, and key employees named as eligible by the Compensation
Committee.

 

1.13 ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and including all regulations promulgated pursuant thereto.

 

1.14 Non-Compete Agreement

“Non-Compete Agreement” means a non-competition, non-solicitation, or similar
agreement in a form satisfactory to the Company, in which the Participant agrees
that after termination, he or she will not perform services for or participate
in ownership of any competitor, and will not solicit any employees or agents of
the Company to alter any relationship with the Company.

 

1.15 Participant

“Participant” means any Eligible Employee may be entitled to Severance under
Article III.

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

4



--------------------------------------------------------------------------------

1.16 Plan

“Plan” means the Symetra Financial Corporation Change in Control Plan as set
forth herein, together with any amendments hereto.

 

1.17 Release

“Release” means the release of claims that an Eligible Employee must execute,
pursuant to Section 2.1(b) to become entitled to Severance.

 

1.18 Severance

“Severance” means the Severance Pay and other benefits described in Article 3.

ARTICLE 2. PARTICIPATION

 

2.1 Participation

An Eligible Employee will be entitled to Severance under this Plan only if both
of the following conditions have been satisfied:

(a) The Compensation Committee determines that Eligible Employee was
involuntarily terminated without Cause by the Company, or had a Constructive
Termination, within 90 days before or 24 months after a Change in Control
occurred; and

(b) the Eligible Employee has executed a Non-Compete Agreement and a Release of
claims in a form satisfactory to the Company, and the Release has become
effective in accordance with its terms.

 

2.2 Exclusivity

Severance under this plan will be in lieu of payments under any other severance
plan of the Company or its Affiliates in the case of a termination related to a
Change in Control. However, any Eligible Employee who has an employment contract
in effect that provides for a Change in Control severance payment (whether or
not equivalent to Severance under this Plan) shall not be eligible for Severance
under this Plan.

ARTICLE 3. SEVERANCE

 

3.1 Severance Pay

 

  (a) Amount

A Participant other than the Chief Executive Officer entitled to Severance under
this Plan shall receive a Severance Payment equal to 2 times the sum of annual
Base Pay at the time of termination plus the Participant’s average Annual
Incentive Bonus or Sales Incentive Compensation paid in the prior three years.

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

5



--------------------------------------------------------------------------------

The Chief Executive Officer shall receive a Severance Payment equal to 2.5 times
the sum of his or her annual Base Pay at the time of termination plus his or her
average Annual Incentive Bonus paid in the prior three years.

 

  (b) Timing and Payment

Severance Pay will be paid to the Participant in a cash lump sum within 60 days
after the Participant’s employment with the Company and its Affiliates
terminates, provided that the Participant’s Release is effective by that date.
If the Participant’s Release has not become effective by that date, the
Participant shall forfeit all Severance.

If a Participant dies after the foregoing conditions are met, but before the
Severance Pay to which the Participant is entitled is paid, then such Severance
Pay will be paid to the Participant’s Beneficiary.

 

3.2 Health and Welfare Payment

In lieu of any other Company-paid health or welfare benefit after termination, a
Participant entitled to Severance Pay shall also receive a lump sum payment
equal to 18 months times the employer’s share of the Participant’s current
premium under the Company medical plan, at the same time and subject to the same
conditions as in section 3.1(b). The Participant shall retain all COBRA
continuation rights, at Participant’s own expense.

 

3.3 Equity and Performance Awards

Participant’s right to and vesting in any equity-based compensation or
performance-based compensation shall be governed by the terms of the Symetra
Financial Corporation Equity Plan and the Participant’s Stock Option Award
Agreement, Restricted Stock Agreement, or Performance Unit Award Agreement
thereunder, as applicable. Provided, that the foregoing shall be modified as
follows:

(i) Stock Options shall vest as provided in Section 2 of the Stock Option Award
Agreement if termination without Cause or Constructive Termination occurs within
24 months (rather than 12 months) after a Change in Control, and may be
exercised during the 90 days following termination of employment;

(ii) Restricted Stock shall be treated as if the vesting date occurred
immediately prior to termination without Cause or Constructive Termination;

(iii) Performance Units shall be paid in the manner provided in Section 8 of the
Performance Unit Award Agreement.

ARTICLE 4. ADMINISTRATION

 

4.1 Administrative Committee

The Compensation Committee may appoint an Administrative Committee of one or
more members, who may be, but need not be, Employees. The members of the
Administrative

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

6



--------------------------------------------------------------------------------

Committee shall serve without compensation for their services. All members of
the Administrative Committee shall serve at the pleasure of the Compensation
Committee and may resign by giving written notice to the Compensation Committee.
Vacancies shall be filled by the Compensation Committee. Until any vacancy is
filled, the remaining member(s) of the Administrative Committee may exercise any
and all powers, authority, duties and discretion conferred upon the
Administrative Committee.

 

4.2 Activities, Duties and Responsibilities of the Administrative Committee

 

  (a) Plan Administrator

The Compensation Committee is the “named fiduciary” and “plan administrator” as
defined in ERISA unless it delegates its authority to the Administrative
Committee. Except as otherwise provided, the Compensation Committee or
Administrative Committee shall have the discretionary authority to control and
manage the operation and administration of the Plan.

 

  (b) Administrative Committee Action

The Administrative Committee may take action with or without a meeting upon the
vote of a majority of its members qualified to vote with respect to such action.
In the event the Administrative Committee members qualified to vote on any
question are unable to reach a decision of the majority, the question shall be
determined by the Compensation Committee or its authorized delegate. A member of
the Administrative Committee who is a Participant shall not vote on any question
relating specifically to that member.

 

  (c) Powers and Duties

The Compensation Committee or Administrative Committee shall have such powers
and duties as may be necessary or appropriate to discharge its functions,
including, but not limited to, the discretionary authority to do the following:

(i) To construe and interpret the Plan, resolve any ambiguities in the Plan
document, determine any Employee’s satisfaction of the eligibility requirements
of the Plan, decide all questions of eligibility and participation, and
determine the amount, manner and time of payment of any Severance;

(ii) To provide for and receive forms, including the Non-Compete Agreement and
Release, that it deems to be necessary or appropriate for administration of the
Plan, to obtain from Employees such information that it deems to be necessary or
appropriate for the proper administration of the Plan and, when appropriate, to
furnish such information promptly to the other persons entitled thereto;

(iii) To prepare and distribute to Eligible Employees and Participants, in such
manner as the Company determines to be appropriate, information explaining the
Plan;

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

7



--------------------------------------------------------------------------------

(iv) To keep such records and accounts as the Administrative Committee deems
necessary to administer the Plan, using such books and methods of accounting as
the Administrative Committee shall determine; and

(v) To prepare and file any reports or other documents required by the Code or
ERISA.

 

4.3 Delegation of Duties

The Compensation Committee or Administrative Committee may utilize and rely on
the services of agents and such clerical, legal, actuarial, accounting and other
means of assistance (including services of persons employed by or rendering
services to the Company or any Affiliate) as it shall from time to time deem
necessary or desirable. An opinion of legal counsel, or other expert or advisor,
shall be full and complete authorization and protection with respect to any
action taken, omitted or suffered by the Compensation Committee or
Administrative Committee in good faith and in accordance with such opinion.
Payment for such services or assistance shall be made by the Company.

 

4.4 Plan Interpretation

The Compensation Committee or Administrative Committee shall have all powers
necessary or appropriate to carry out its duties, including the discretionary
authority to interpret the provisions of the Plan and the facts and
circumstances of claims for Severance. The Compensation Committee or
Administrative Committee may from time to time establish rules and procedures
for administration of the Plan not inconsistent with its provisions, and
administer the Plan in accordance with its provisions and such rules and
procedures. The Compensation Committee or Administrative Committee shall have
the exclusive right and discretionary authority to interpret the terms and
provisions of the Plan and to resolve all questions arising thereunder,
including without limitation the right to resolve and remedy ambiguities,
inconsistencies or omissions in the Plan. All interpretations, determinations
and decisions of the Compensation Committee or Administrative Committee in
respect of any matter or question arising under the Plan shall be final,
conclusive, and binding upon all persons, including without limitation
Employees, Participants and any and all other persons having or claiming to have
any interest in or under the Plan.

The Plan shall be interpreted by the Compensation Committee or Administrative
Committee in accordance with the Plan’s terms and their intended meaning. If,
due to errors in drafting, a provision does not accurately reflect its intended
meaning, as demonstrated by consistent interpretations by the Compensation
Committee or Administrative Committee or other evidence of intention, the
provision shall be considered ambiguous and shall be interpreted by the
Compensation Committee or Administrative Committee in a fashion consistent with
its intent. This subsection may not be invoked by a Participant, Employee or any
other person to require the Plan to be interpreted in a manner which is
inconsistent with its interpretation by the Compensation Committee or
Administrative Committee.

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

8



--------------------------------------------------------------------------------

4.5 Allocation of Fiduciary Responsibility

The Compensation Committee or Administrative Committee may allocate its
fiduciary responsibilities among its members and may delegate to other persons
or organizations any of its rights, powers, responsibilities and duties to the
fullest extent permitted by ERISA. Any such allocation or delegation shall be
made in writing and shall be terminable upon such notice as the Board or
Administrative Committee deems reasonable under the circumstances.

ARTICLE 5. CLAIMS

 

5.1 Filing Claim

A Participant or a Beneficiary, or the authorized representative of either (the
“Claimant”), who believes that the Claimant is being denied a benefit to which
the Claimant is entitled under the Plan may file a written claim for such
benefits with the Administrative Committee. The Compensation Committee or
Administrative Committee may prescribe a form for filing such claims, and, if it
does so, a claim will not be deemed properly filed unless such form is used, but
the Compensation Committee or Administrative Committee shall provide a copy of
such form to any person whose claim for benefits is improper solely for this
reason.

 

5.2 Claim Review

Claims that are properly filed will be reviewed by the Compensation Committee or
Administrative Committee, which will make its decision with respect to such
claim and notify the Claimant in writing of such decision within 90 days after
the Board or Administrative Committee’s receipt of the written claim; provided
that the 90 day period can be extended for up to an additional 90 days if the
Compensation Committee or Administrative Committee determines that special
circumstances require an extension of time to process the claim and the Claimant
is notified of the extension, and the reasons therefor, prior to the
commencement of the extension. If the claim is wholly or partially denied, the
written response to the Claimant shall include:

(a) The specific reasons for the denial;

(b) References to the specific provisions of the Plan document on which the
denial is based;

(c) A description of any additional information necessary for the Claimant to
perfect the claim and an explanation why such information is necessary;

(d) A description of the Plan’s claim appeal procedure (and the time limits
applicable thereto), as set forth in Section 5.3; and

(e) A statement of the Claimant’s right to bring a civil action under ERISA
following an adverse determination on appeal.

 

5.3 Appeal

If the claim is denied in whole or in part, the Claimant may appeal such denial
by filing a written request for appeal with the Compensation Committee within 60
days of receiving written notice that the claim has been denied. Such written
request for appeal should include:

(a) A statement of the grounds on which the appeal is based;

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

9



--------------------------------------------------------------------------------

(b) Reference to the specific provisions in the Plan document which support the
claim;

(c) The reason or argument why the Claimant believes the claim should be granted
and evidence supporting each reason or argument; and

(d) Any other relevant documents, comments, records or other information that
the Claimant wishes to include.

Appeals will be considered by the Compensation Committee, which will take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial determination. The Compensation Committee
will make its decision with respect to any appeal, and notify the Claimant in
writing of such decision, within 60 days after the Compensation Committee’s
receipt of the written request for appeal; provided that the 60-day period can
be extended for up to an additional 60 days if the Compensation Committee
determines that special circumstances require an extension of time to process
the appeal and the Claimant is notified of the extension, and the reasons
therefore, prior to the commencement of the extension. In the event the claim is
denied on appeal, the written denial will include:

(a) The specific reasons for the denial;

(b) References to the specific provisions of the Plan document on which the
denial is based; and

(c) A statement of the Claimant’s right to bring a civil action under ERISA.

 

5.4 Provision of Documents, Records and Other Information

During the appeal period, the Claimant will be provided, upon request and free
of charge, reasonable access to, and copies of, documents, records and other
information relevant to his claim. A document, record or other information will
be considered “relevant” to a Claimant’s claim, if such document, record or
other information:

(a) Was relied upon by the Compensation Committee or Administrative Committee in
reaching its decision on the claim;

(b) Was submitted, considered or generated in the course of deciding the claim,
without regard to whether the document, record or other information was relied
upon by the Compensation Committee or Administrative Committee in reaching its
decision on the claim; or

(c) Demonstrates compliance with the administrative processes and safeguards
required under Department of Labor regulations in making the benefit
determination.

 

5.5 Standard of Review

Any further review, judicial or otherwise, of the Compensation Committee or
Administrative Committee’s decision on the Claimant’s claim will be limited to
whether, in the particular

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

10



--------------------------------------------------------------------------------

instance, the Compensation Committee or Administrative Committee abused its
discretion. In no event will such further review, judicial or otherwise, be on a
de novo basis, as the Compensation Committee or Administrative Committee has
discretionary authority to determine eligibility for benefits and to construe
and interpret the terms of the Plan.

ARTICLE 6. MISCELLANEOUS

 

6.1 No Enlargement of Employee Rights

This Plan is strictly a voluntary undertaking on the part of the Company and
shall not be deemed to constitute a contract between the Company or any
Affiliate and any Employee or Participant, or be considered an inducement to, or
a condition of, the employment of any Employee. Nothing contained in the Plan
shall be deemed to give any Employee the right to be retained in the service of
the Company or any Affiliate or to interfere with the right of the Company or
any Affiliate to terminate the employment of any person at any time.

 

6.2 Non-Alienation

No rights, payments, or benefits under the Plan shall be subject to any manner
of attachment, garnishment, or encumbrance of any kind. Any attempt to alienate,
sell, transfer, assign, pledge, or otherwise encumber any such right, payment,
or benefit, whether presently or thereafter payable, shall be void.

 

6.3 Applicable Law

This Plan is a welfare plan subject to ERISA and it shall be interpreted,
administered, and enforced in accordance with that law. To the extent not
preempted by ERISA, the Plan and all rights hereunder shall be governed,
construed, and administered in accordance with the internal laws of the State of
Washington without regard to the choice or conflicts of law provisions thereof.

 

6.4 Severability

If any provision of this Plan is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Plan will remain in full
force and effect. Any provision of this Plan which is held to be invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

6.5 Unfunded Plan

The Plan is unfunded and subject to the general creditors of the Company. All
Severance under the Plan is paid from Company assets.

 

6.6 Amendment and Termination

 

  (a) Right to Amend

The Company shall have the right to amend, terminate, or partially terminate
this Plan at any time, in any way and for any reason. No amendment or
termination of the Plan may reduce the amount of Severance to which any
Participant has become entitled under the Plan due to a termination of
employment prior to the date on which such amendment or termination is effective
or, if later, adopted.

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

11



--------------------------------------------------------------------------------

  (b) Procedures

Any amendment or termination shall be made in writing and adopted by the
Compensation Committee. A certified copy of the Compensation Committee or Board
resolution authorizing such action shall be conclusive evidence of any such
adoption or termination.

 

6.7 Other Benefits

An Eligible Employee’s right to Severance under this Plan shall not preclude the
Company from paying or providing the Employee additional benefits, such as a
retention bonus or performance incentive, and the amount of Severance to which
the Employee is entitled under this Plan shall not be reduced by the amount of
any such other payments or the value of any such other benefits.

 

6.8 Parachute Payments

Notwithstanding any other provision of this Agreement, if either the Company or
the Participant receives confirmation from the Company’s independent tax counsel
or its certified public accounting firm (the “Tax Advisor”) that any portion of
any payment by the Company, or any benefit received by the Participant, under
this Plan or otherwise (each a “Payment”) would be considered to be an “excess
parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended, (the “Code”), then the Payments shall be reduced (the
“Reduction”) to the highest amount that, in the opinion of the Tax Advisor, may
be paid without having any portion of any Payment treated as an “excess
parachute payment”; provided that the Company may elect, in its sole and
absolute discretion, not to apply the Reduction if, in the opinion of the Tax
Advisor, the after-tax value to the Participant of the total Payments prior to
the Reduction is greater than the after-tax value to the Participant if the
total Payments are determined taking into account the Reduction. In the event
the Reduction is applied, any cash Payments shall be reduced first.

IN WITNESS WHEREOF, Symetra Financial Corporation has caused this Senior
Executive Change in Control Plan to be executed this 5th day of March, 2013.

 

  SYMETRA FINANCIAL CORPORATION By   

/s/ Christine A. Katzmar Holmes

  Its   

SVP - Human Resources

 

SYMETRA FINANCIAL CORPORATION SENIOR EXECUTIVE

CHANGE IN CONTROL PLAN

 

12